          Case 3:20-cr-00443-JO          Document 7        Filed 09/24/20   Page 1 of 2

                            FILED24 SEP '2016:25USDC·ORP




                                                                                 t.lNDER SEAL
                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


UNITED STATES OF AMERICA                               3:20-cr-   actft/3-;t?
               v.                                      INDICTMENT

CHARLES RANDOLPH COMFORT.                              18 U.S.C. § 231(a)(3)

               Defendant.



                                THE GRAND JURY CHARGES:

                                            COUNTl
                                         (Civil Disorder)
                                      (18 U.S.C. § 231(a)(3))

       On or about June 25 and 26, 2020, in the District of Oregon, during a civil disorder,

defendant CHARLES RANDOLPH COMFORT, knowingly committed a violent act for the

intended purpose of obstructing, impeding and interfering with law enforcement officers who

were lawfully engaged in the lawful performance of their official duties incident to and during

the commission of a civil disorder, and that such civil disorder in any way or degree obstructed,



Indictment                                                                                 Page 1
    --.       Case 3:20-cr-00443-JO        Document 7       Filed 09/24/20    Page 2 of 2

;




    delayed and adversely affected commerce and the movement of any article or commodity in

    commerce;

           In violation of Title 18, United States Code, Section 231(a)(3).

    Dated: September ). '/, 2020.                       A TRUE BILL.




                                                         OFFICIATING FOREPERSON

    Presented by:

    BILLY J. WILLIAMS
    United States Attorney




     HOMAS S. RATCL FFE, ILSB #6243708
    Assistant United States Attorney




    Indictment                                                                              Page2
